DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, and 5-30 are pending.
Claims 1, 3, 6, 20-21 are currently amended and claims 22-30 are new.
Claims 2 and 4 were cancelled.
Claims 1, 3, and 5-30 have been examined.

Priority
This application is a 371 of PCT/EP2015/079172 filed on 12/09/2015, which claims PCTEP2015062742 filed on 06/08/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 1, 3, and 5-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the claim amendments overcome the rejection.
The rejection of claims 1, 3, 5-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) and 
The rejection of claims 15, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weston-Davies (US 2012/0283167 A1) as applied to claims 1, 3, 5-14, 16, 18 and in view of Cravedi et al. (Semin Nephrol. 2013 November; 33(6): 1-18.) is withdrawn because of applicant cancelled the limitation of “a protein comprising the amino acid sequence of SEQ ID NO: 2”. However, the claims are subject to new ground of rejection based on Weston-Davies in view of Muller et al. and Cravedi et al.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 5-15, 17-18, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weston-Davies (US 2012/0283167 A1, previously cited 7/8/2020) in view of Cravedi et al. (Semin Nephrol. 2013 November; 33(6): 1-18, previously cited 7/8/2020).
Claim 1 is drawn to a method of treating or preventing acute graft-versus-host disease (GVHD), comprising systemically administering to a subject in need thereof a therapeutically or prophylactically effective amount of an agent which is: 
i) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 19 to 168 of SEQ ID NO: 2, wherein the protein comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2; 

    PNG
    media_image1.png
    595
    434
    media_image1.png
    Greyscale
ii) a fragment of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2.
Weston-Davies taches a method of treating and/or preventing inflammatory effect by inhibiting both the formation of C5a peptide and the Membrane attack complex (MAC) [0017, 0020]. Weston-Davies taches the complement system is activated by the presence of foreign antigens shown above [0010, Fig 1]. Weston-Davies teach the treated 
    PNG
    media_image2.png
    240
    752
    media_image2.png
    Greyscale
blow, reading on the limitation of at least 90% sequence identity to amino acids 19 to 168 of SEQ ID NO: 2. Weston-Davies further teach the protein is administered by intraperitoneal injection [0090], reading on the limitation of systemically administering to a subject in need.
Weston-Davies teach the protein of SEQ ID NO: 2 as an antagonist of complement C5 by binding to C5 to prevent the cleavage of complement C5 by C5 convertase [0029], but does not explicitly teach administration of SEQ ID NO: 2 to treat acute graft-versus-host disease (GVHD). 

    PNG
    media_image3.png
    499
    785
    media_image3.png
    Greyscale
Cravedi et al. teach Complement and graft versus host disease. Cravedi et al. show prevention of the cleavage of complement C5 by C5 convertase into complement C5a and complement C5b (MAC) is able to inhibit C5aR-mediated signal transduction according to the pathway as follows (p14, Fig 1). Cravedi et al. further teach that pharmacologic C5aR blockade reduced GvHD morbidity in murine models of graft-versus-host disease (GvHD) (p5, para 2), 
With respect to claims 5-8 and 30, Weston-Davies teaches the peptide or its homolog is directly administered to a subject in need without testing complement C5 polymorphism (claims 1 and 7-8). The functional limitation “which decreases the effectiveness of monoclonal antibody agents” (e.g., eculizumab in claim 30) does not add a manipulated step to the method; thus, it plays insignificant patent weight to the method.
With respect to claims 9-12, Weston-Davies teaches the therapeutic peptide is not associated with an anti-C5 monoclonal antibody [0019]. Weston-Davies further teaches the peptide of SEQ ID NO: 2 administered in a dose sufficient to bind as much available C5 and/or LTB4 as possible in the subject, more preferably, all available C5 for the treatment. Thus, there is no evidence for the need to test or to further use a second agent of an antibody against complement C5 to treat a disease. Cravedi et al. teach that pharmacologic C5aR blockade reduced GvHD morbidity in murine models of graft-versus-host disease (GvHD) (p5, para 2).
With respect to claims 13-14, Weston-Davies’s method of treating a patient of acute graft rejection following Xenotransplantation [0014-0016] and multi-organ failure (claim 14) with a C5aR blockade of SEQ ID NO: 2, reading on the limitations of a GVHD symptom at stage +, ++, +++, or ++++ in claim 13. Cravedi et al. teach using a pharmacologic C5aR blockade for complement inhibition as a therapeutic strategy for treating GvHD in human beings by inhibiting 
With respect to claim 15, Cravedi et al. teach the treated subject has acute GVHD following allogenic haematopoietic cell transplant (p5, para 2). Cravedi et al. further teach complement activation related to graft versus host disease (GVDH) and suggest blocking C5aR activation to treat GVDH in human beings after allo–hematopoietic cell transplantation (p5, Complement and graft versus host disease). Weston-Davies teach the protein of SEQ ID NO: 2 as an antagonist of complement C5 by binding to C5 to prevent the cleavage of complement C5 by C5 convertase [0029].
With respect to claim 17, it would be obvious to treat a patient with GVDH until the subject is (ii) no longer considered to be suffering from acute GVHD and/or (iii) until the subject no longer requires treatment.
With respect to claim 18, Weston-Davies’s treatment of a patient of acute graft rejection following Xenotransplantation [0014-0016] and multi-organ failure (claim 14), reading on internal tissue damage. Cravedi et al. teach the internal damage resulting from GVHD including splenic and organ-infiltrating pathogenic T cells (p5, para 2).
With respect to claims 20 and 26-27, Cravedi et al. suggest the treated diseases comprising GVHD, solid organ transplant rejection, and autoimmunity (p8, para 1, line 4). Cravedi et al. teach that pharmacologic C5aR blockade reduced GvHD morbidity in murine models of graft-versus-host disease (GvHD) (p5, para 2). Weston-Davies teach the protein of SEQ ID NO: 2 as an antagonist of complement C5 by binding to C5 to prevent the cleavage of complement C5 by C5 convertase [0029].
With respect to claims 21 and 28-29, Cravedi et al. teach the treated subject has acute  following allogenic haematopoietic cell transplant (p5, para 2). Cravedi et al. further teach complement activation related to graft versus host disease (GVDH) and suggest blocking C5aR activation to treat GVDH in human beings after allo–hematopoietic cell transplantation (p5, Complement and graft versus host disease). Weston-Davies teach the protein of SEQ ID NO: 2 as an antagonist of complement C5 by binding to C5 to prevent the cleavage of complement C5 by C5 convertase [0029].
One of ordinary skill in the art before the effective filing date of the claimed invention to treat graft versus host disease (GVDH) with Weston-Davies’s SEQ ID NO: 2 because Cravedi et al. teach that inhibition of C5aR-mediated signal transduction pathway reduces GvHD morbidity in murine models of graft-versus-host disease (GvHD) (p5, para 2) and Weston-Davies teach the protein of SEQ ID NO: 2 is an inhibitor of C5aR-mediated signal transduction pathway by binding to C5 to prevent the cleavage of complement C5 by C5 convertase [0029]. The combination would have reasonable expectation of success because both references Weston-Davies and Cravedi et al. teach C5a involved in graft rejection of transplantation.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Weston-Davies lacks any actual teaching to treat GVHD (Remarks, p9, last para).
Cravedi would not have rendered it obvious to use SEQ ID NO: 2 or any agent disclosed in Weston-Davies to treat GVHD because Cravedi suggests treating GVHD via C5a receptor blockade, not inhibition of CS cleavage (Remarks, p9, last para to p11).
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not for the reasons as follows.
Argument (i) is not persuasive because the argument is not commensurate with the scope of the claims. Weston-Davies taches a method of treating and/or preventing inflammatory effect by inhibiting both the formation of C5a peptide and the Membrane attack complex (MAC) [0017, 0020] for treating acute graft rejection following Xenotransplantation [0015] would “prevent” acute graft-versus-host disease (GVHD) during treating acute graft rejection following Xenotransplantation even though a treated patient does not have GVDH.

    PNG
    media_image4.png
    497
    782
    media_image4.png
    Greyscale
Argument (ii) is not persuasive because applicant narrowly interprets Cravedi’s teachings by excluding Weston-Davies’s protein from inhibiting the C5aR-mediated signal transduction pathway (p14, Fig 1). In contrast to applicant’s argument (ii), it is clear for a person of ordinary skill in the art recognize the protein of SEQ ID NO: 2 as an blockade of C5aR-mediated signal transduction pathway by binding to C5 to prevent C5a production by C5 convertase [Weston-Davies, 0029] with an expected success to block the C5aR-mediated signal transduction pathway taught by Cravedi et al. shown above (p14, Fig 1). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For at least the reasons above, the arguments are not persuasive.
2. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weston-Davies in view of Cravedi et al. (Semin Nephrol. 2013 November; 33(6): 1-18, previously cited 7/8/2020) as applied to claims 1, 3, 5-15, 17-18, 20-30, and further in view of the evident reference Muller et al. (J Lab Clin Med. 1997;129(1): 62-71.).
Claim 16 is drawn to the treated subject has hyperacute GVHD
Weston-Davies teaches the treated diseases comprising acute graft rejection following Xenotransplantation [0015]. Cravedi et al. teach that pharmacologic C5aR blockade reduced GvHD morbidity in murine models of graft-versus-host disease (GvHD) (p5, para 2). Muller et al. is recited as evidence to show complement activation after organ transplantation are hyperacute rejections after xenografting (p62, col 2, line 2-4), reading on hyperacute GVHD.
Weston-Davies in view of Cravedi et al. teach the use of the protein of SEQ ID NO: 2 to treat acute graft rejection following Xenotransplantation [0015] by blocking the C5aR signal transduction pathway for reducing GvHD morbidity in murine models of graft-versus-host disease (GvHD) as taught by Cravedi et al. (p5, para 2) without specifying the inherent treatment of hyperacute GVHD. Muller et al. is recited as evidence to show complement activation after organ transplantation are hyperacute rejections after xenografting (p62, col 2, line 2-4), demonstrating the treatment taught by Weston-Davies in view of Cravedi et al. is inherently treating hyperacute GVHD in a patient. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. See response to argument above.

3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weston-Davies in view of Cravedi et al. as applied to claims 1, 3, 5-15, 17-18, 20-30, and further in view of Guo et al. (Annu. Rev. Immunol. 2005. 23:821-52, previously cited 7/8/2020.).
Claim 19 is drawn to the tissue damage is intestinal tissue damage.
Weston-Davies in view of Muller et al. and in view of Cravedi et al.a method of administering a protein to block C5aR-mediated signal transduction pathway to treat internal tissue damage resulting from GVHD, solid organ transplant rejection, and autoimmunity (See Cravedi et al. p8, para 1, line 4) as applied to claims 1, 3, 5-18, and 20-30 above.
Weston-Davies in view of Cravedi et al. do not explicitly teach the internal tissue damage as intestinal tissue damage.
Similarly, Guo et al. teach “Role of C5a in inflammatory responses” (Title and Abstract; p839, Fig 4). Guo et al. teach C5a is important in the development of I/R injury, including cardiac, renal, hepatic, intestinal, and skeletal muscle I/R injury (p837, Requirement of C5a in the Development of I/R Injury). Thus, one of ordinary skill in the art would use Weston-Davies’s peptide to inhibit C5a activation to treat C5a-mediated intestinal tissue damage, reading on claim 19.
One of ordinary skill in the art before the effective filing date of the claimed invention to treat intestinal tissue damage because Weston-Davies in view of Cravedi et al. teach a method of administering a protein to block C5a activation to treat internal tissue damage (Cravedi et al. p8, 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. See response to argument above.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-18, and 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,192,648 B2 (the ‘648 patent) in view of Cravedi et al. (Semin Nephrol. 2013 November; 33(6): 1-18, previously cited 7/8/2020.) and Weston-Davies (US 2012/0283167 A1, previously cited 7/8/2020.).
Claim 1 of the ‘648 patent disclosed a peptide of SEQ ID NO: 2 (100% homology to this instant SEQ ID NO: 2) or its homologs inhibiting the cleavage of complement C5 by C5 convertase.
Claim 1 of the ‘648 patent does not explicitly teach the use of the peptides to treat acute 
Cravedi et al. teach complement activation related to graft versus host disease (GVDH) and suggest blocking C5aR signal transduction pathway to treat GVDH in human beings after allo–hematopoietic cell transplantation (p5, Complement and graft versus host disease). Cravedi et al. show prevention of the cleavage of complement C5 by C5 convertase into complement C5a and complement C5b (MAC) can be achieved by inhibiting C5 convertase activity above (p14, Fig 1). Cravedi et al. teach that inhibition of C5aR signal transduction pathway reduces GvHD morbidity in murine models of graft-versus-host disease (GvHD) (p5, para 2). Thus, one of ordinary skill in the art would have been suggested and motivated to use SEQ ID NO: 2 or its homologous peptide to treat graft versus host disease (GVDH) by preventing the cleavage of complement C5 by C5 convertase into complement C5a and complement C5b as taught by claim 1 of the ‘648 patent.
Claim 1 of the ‘648 patent in view of Cravedi et al. do not explicitly teach systemically
administering the peptide to a GVDH patient.
Weston-Davies further teaches the peptide agent can be delivered by a parenteral route (e.g. by injection, either subcutaneously, intraperitoneally, intravenously or intramuscularly or delivered to the interstitial space of a tissue), reading on the limitation of “systemically administering to a subject in need” in the instant claims 1, 3, and 22-25.
Claim 1 of the ‘648 patent disclosed a peptide of SEQ ID NO: 2 (100% homology to this instant SEQ ID NO: 2) or its homologs is sufficient to inhibit the cleavage of complement C5 by C5 convertase alone in a patient without an additional agent or testing complement C5 polymorphism, satisfying the instant claims 5-8, 9-12, and 30.
Cravedi et al. teach complement activation related to graft versus host disease (GVDH) 
With respect to the instant claim 17, it would be obvious to treat a patient with GVDH until the subject is (ii) no longer considered to be suffering from acute GVHD and/or (iii) until the subject no longer requires treatment.
With respect to the instant claim 18, Weston-Davies’s treatment of a patient of acute graft rejection following Xenotransplantation [0014-0016] and multi-organ failure (claim 14), reading on internal tissue damage. Cravedi et al. teach the internal damage resulting from GVHD including splenic and organ-infiltrating pathogenic T cells (p5, para 2).
With respect to the instant claims 20 and 26-27, Cravedi et al. suggest the treated diseases comprising GVHD, solid organ transplant rejection, and autoimmunity (p8, para 1, line 4). Cravedi et al. teach that pharmacologic C5aR blockade reduced GvHD morbidity in murine models of graft-versus-host disease (GvHD) (p5, para 2). Weston-Davies teach the protein of SEQ ID NO: 2 as an antagonist of complement C5 by binding to C5 to prevent the cleavage of complement C5 by C5 convertase [0029].
With respect to claims 21 and 28-29, Cravedi et al. teach the treated subject has acute GVHD following allogenic haematopoietic cell transplant (p5, para 2). Cravedi et al. further teach complement activation related to graft versus host disease (GVDH) and suggest blocking C5aR activation to treat GVDH in human beings after allo–hematopoietic cell transplantation (p5, Complement and graft versus host disease). Weston-Davies teach the protein of SEQ ID NO: 2 as an antagonist of complement C5 by binding to C5 to prevent the cleavage of complement C5 by C5 convertase [0029].
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. See response to argument above.

Claims 1,3, 13-18, and 20-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of copending Application No. 15/315,136 (the ‘136 application)in view of Cravedi et al. (Semin Nephrol. 2013 November; 33(6): 1-18, previously cited 7/8/2020.) and Weston-Davies (US 2012/0283167 A1, previously cited 7/8/2020.).
Claim 1 of the ‘136 application disclosed a method of treating or preventing a complement-mediated disease and/or disorder comprising administering to a subject known to have a complement C5 polymorphism and in need thereof a therapeutically or prophylactically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein the agent is:
i) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 19 to 168 of SEQ ID NO: 2, or
ii) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 168 of SEQ ID NO: 2, or
iii) a fragment of the complement inhibitor polypeptide of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart as arranged from the amino terminus to the carboxyl terminus of SEQ IDNO: 2; and wherein the complement CS polymorphism is an Arg885 polymorphism and decreases the 
Claim 1 of the ‘136 application does not explicitly teach complement-mediated disease and/or disorder as acute graft-versus-host disease (GVHD).
Cravedi et al. teach complement activation related to graft versus host disease (GVDH) and suggest blocking the classical complement pathway of C5aR activation to treat GVDH in human beings after allo–hematopoietic cell transplantation (p5, Complement and graft versus host disease).
Claim 1 of the ‘136 application in view of Cravedi et al. do not explicitly teach systemically administering the peptide to a GVDH patient.
Weston-Davies further teaches the peptide agent can be delivered by a parenteral route (e.g. by injection, either subcutaneously, intraperitoneally, intravenously or intramuscularly or delivered to the interstitial space of a tissue), satisfying the limitation of “systemically administering to a subject in need” in the instant claims 1, 3, and 22-25.
Claim 7-8 of the ‘136 application disclosed a therapeutic peptide sequence further satisfying the instant claims 1, 3, and 22-25.
With respect to claims 13-14, Weston-Davies’s method of treating a patient of acute graft
rejection following Xenotransplantation [0014-0016] and multi-organ failure (claim 14), reading on the limitations of a GVHD symptom at stage +, ++, +++, or ++++ in the instant claim 13 and tissue damaging arising from GVDH in the instant claim 14.
Cravedi et al. teach complement activation related to graft versus host disease (GVDH) and suggest blocking C5aR activation to treat GVDH in human beings after allo-hematopoietic cell transplantation (p5, Complement and graft versus host disease), satisfying the instant claims 15-16 and 21.

With respect to the instant claim 18, Weston-Davies’s treatment of a patient of acute graft rejection following Xenotransplantation [0014-0016] and multi-organ failure (claim 14), reading on internal tissue damage.
With respect to the instant claims 20 and 26-27, Cravedi et al. suggest the treated diseases comprising GVHD, solid organ transplant rejection, and autoimmunity (p8, para 1, line 4). Cravedi et al. teach that pharmacologic C5aR blockade reduced GvHD morbidity in murine models of graft-versus-host disease (GvHD) (p5, para 2). Weston-Davies teach the protein of SEQ ID NO: 2 as an antagonist of complement C5 by binding to C5 to prevent the cleavage of complement C5 by C5 convertase [0029].
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. See response to argument above.

Additional reference: Kwan et al. (J Clin Invest. 2012;122(6):2234–2238.) is further cited to show locally produced C3a and C5a involved in T cell-mediated GvHD and inhibition of complement-medicated pathway as a therapeutic strategy for GvHD in human (Abstract).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
06-February-2021
/Soren Harward/Primary Examiner, Art Unit 1631